Citation Nr: 0919924	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right testicular 
atrophy (claimed as loss of the right testicle).  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In September 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) so the Veteran could 
undergo a VA examination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not missing his right testicle.  

2.  The Veteran's right testicular atrophy was not caused by 
his period of military service.  


CONCLUSION OF LAW

The Veteran's right testicular atrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 
Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in August 2006.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States (Supreme Court) recently reversed 
the Federal Circuit's holding in Sanders.  Shinseki v. 
Sanders, 556 U. S. ___ (2009).  The Supreme Court held that 
the Federal Circuit placed an "unreasonable evidentiary 
burden upon the VA..." by creating a presumption of prejudice 
with regard to deficient VCAA notice.  (Slip. op. at 11).  
The Supreme Court reiterated that "the party that 'seeks to 
have a judgment set aside because of an erroneous ruling 
carries the burden of showing that prejudice resulted.'" 
Id., citing Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see 
also Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) 
(per curiam); United States v. Borden Co., 347 U. S. 514, 
516-517 (1954); cf. McDonough Power Equipment, Inc. v. 
Greenwood, 464 U. S. 548, 553 (1984); Market Street R. Co. v. 
Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding 
error harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but deficiencies  
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (Slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In August 2006, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter also informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including the Social Security Administration.  He 
was advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release so that VA could request the records for 
him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  The letter informed the Veteran 
of the disability rating and downstream effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); see also, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 2007 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he identified as relevant to the claim has been 
obtained and associated with the claims file, including his 
service treatment records (STRs), his VA records, including 
the report of his VA compensation examination.  

The Veteran has not identified any other pertinent evidence 
not already of record which would need to be obtained for a 
fair disposition of this appeal.  In fact, he returned the 
November 2008 SSOC response form, indicating that he had no 
other information or evidence to submit.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VCAA notices. 

The Board is also satisfied that there was substantial 
compliance with its September 2008 remand directives, as the 
Veteran underwent a VA examination in November 2008.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

The Veteran has a diagnosis of right testicular atrophy, and 
therefore has a disability for VA purposes.  In other words, 
the Veteran has proven the first element of a successful 
service-connection claim in that he has a current disability 
involving his right testicle.  The determinative issue, 
therefore, is whether this condition is attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.")  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  It is in this 
respect that his claim fails.

The Veteran's STRs make no reference to any problem with 
either testicle.  These records therefore provide probative 
evidence against this claim.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  The Veteran asserts that he was treated for 
mumps in service, which resulted in the surgical removal of 
his right testicle.  Although his STRs show that he was 
treated for mumps from December 1943 to January 1944, there 
is no mention of any problem concerning his right testicle.  
Moreover, the record shows that he currently has both 
testicles, thereby contradicting his assertion that his right 
testicle had been removed.  An April 2005 VA treatment record 
notes that the Veteran has one left testicle, and that he was 
status post orchiectomy (removal of a testicle) "many years 
ago for mumps."  This is the only reference to the Veteran's 
loss of his right testicle in his VA treatment records.  But 
a November 2008 VA examination report clearly notes that the 
Veteran has both testicles, albeit with atrophy of the right 
testicle.  

In addition, no medical evidence indicates that the atrophied 
right testicle is somehow related to his military service.  
The November 2008 VA examination report notes that the 
examiner reviewed the claims folder in conjunction with the 
examination.  During the interview, the Veteran reported 
being hospitalized for mumps in service, at which time his 
testicles were swollen but not examined by military doctors.  
After he recovered from mumps, he stated that his right 
testicle "shrunk," and denied having any surgery on his 
testicles.  He denied pain or another instance of swelling, 
and stated that he did not notice that his testicle had 
shrunk until a physician informed him in 2006.  He reported 
that he had been asymptomatic from 1943 until the present.  

The examiner found that the Veteran had both testicles, but 
that the right was atrophic.  The examiner stated that he 
could not locate the STRs which showed treatment for mumps in 
service, and concluded that in the absence of such records, 
it was "not possible to comment" on whether mumps caused 
right testicular atrophy.  This is an inconclusive medical 
opinion.  The Court has held that medical opinions, which are 
speculative, general, or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Although the VA examiner did not provide an opinion with the 
examination, the Board finds that the examination report 
provides evidence against the Veteran's claim because it 
shows that he has both testicles, thereby contradicting his 
prior statement that his right testicle had been surgically 
removed.  It also shows that his testicular atrophy was not 
brought to his attention until 2006, more than 60 years after 
he left service.  The Board must note the lapse of many years 
between the Veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In short, no medical evidence supports the Veteran's claim.  
His STRs show that he was placed on the standard "mumps 
routine" after being treated for a sore jaw and swollen 
parotid glands.  He was diagnosed with mumps, but the STRs 
show he made a full recovery, and his December 1945 discharge 
examination noted no defects.  His post-service treatment 
records do not show treatment for right testicular atrophy 
until many year after service, and other than the April 2005 
incorrect observation that he was missing his right testicle, 
the VA treatment records are completely negative for evidence 
regarding this condition.  As a result, there is no medical 
evidence showing that the atrophy involving his right 
testicle was caused by the Veteran's period of service.  

The Veteran asserts that having mumps caused his testicular 
atrophy.  As a layperson, he is competent to make 
observational statements, but he is not competent to make 
this statement of causation, because it is a medical 
determination.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of medical evidence providing a link between 
his right testicular atrophy and his period of military 
service, service connection cannot be established.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



ORDER

Service connection for right testicular atrophy (claimed as 
loss of the right testicle) is denied.  



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


